Citation Nr: 1451171	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  04-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for diabetic neuropathy with carpal tunnel syndrome (CTS) of the right upper extremity (RUE).

2.  Entitlement to a rating in excess of 20 percent for diabetic neuropathy with CTS of the left upper extremity (LUE).

3.  Entitlement to a rating in excess of 10 percent (prior to January 15, 2008) and in excess of 20 percent (from January 15, 2008) for diabetic neuropathy of the right lower extremity (RLE).

4.  Entitlement to a rating in excess of 10 percent (prior to January 15, 2008) and in excess of 20 percent (from January 15, 2008) for diabetic neuropathy of the left lower extremity (LLE).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, the case was remanded (by an Acting Veterans Law Judge) for additional development.  It is now assigned to the undersigned.

A final June 2009 Board decision denied: (1) an effective date earlier than February 12, 2002 for the grant of service connection for diabetic neuropathy of the RLE; (2) an effective date earlier than February 12, 2002 for the grant of service connection for diabetic neuropathy of the LLE; (3) an effective date earlier than May 18, 2005 for the grant of service connection for diabetic neuropathy with CTS of the RUE; (4) an effective date earlier than May 18, 2005 for the grant of service connection for diabetic neuropathy with CTS of the LUE; (5) an effective date earlier than February 12, 2002 for the grant of special monthly compensation for loss of use of a creative organ; and (6) a rating in excess of 50 percent for sleep apnea.  In addition, an August 2013 statement of the case (SOC) was issued addressing a claim of service connection for a heart disability; however, the Veteran did not file a substantive appeal with regard to that claim.  Furthermore, a final March 2014 Board decision denied service connection for bilateral hearing loss (an issue on appeal from the U.S. Court of Appeals for Veterans Claims (Court)).  Consequently, those 8 issues are not before the Board.

The issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension has been raised by the record (in a July 2011 claim), but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

A claim for a TDIU rating (raised in the context of the claims for increased ratings for diabetic neuropathy with CTS of the RUE, diabetic neuropathy with CTS of the LUE, diabetic neuropathy of the RLE, and diabetic neuropathy of the LLE) is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's diabetic neuropathy with CTS of the RUE (his major upper extremity) is manifested by no more than moderate incomplete paralysis of the median nerve; severe incomplete paralysis is not shown.

2.  The Veteran's diabetic neuropathy with CTS of the LUE (his minor upper extremity) is manifested by no more than moderate incomplete paralysis of the median nerve; severe incomplete paralysis is not shown.

3.  Prior to January 15, 2008, the Veteran's RLE diabetic neuropathy was manifested by no more than mild incomplete paralysis of the sciatic nerve, with no moderate incomplete paralysis shown; from January 15, 2008, such disability has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no moderately severe incomplete paralysis shown.

4.  Prior to January 15, 2008, the Veteran's LLE diabetic neuropathy was manifested by no more than mild incomplete paralysis of the sciatic nerve, with no moderate incomplete paralysis shown; from January 15, 2008, such disability has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no moderately severe incomplete paralysis shown.



CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for diabetic neuropathy with CTS of the RUE is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8515 (2014).

2.  A rating in excess of 20 percent for diabetic neuropathy with CTS of the LUE is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8515 (2014).

3.  Ratings for RLE diabetic neuropathy in excess of 10 percent prior to January 15, 2008 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2014).

4.  Ratings for LLE diabetic neuropathy in excess of 10 percent prior to January 15, 2008 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims for increased ratings for diabetic neuropathy with CTS of the RUE and the LUE and diabetic neuropathy of the RLE and the LLE.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (if applicable) of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claims prior to their initial adjudication.  A January 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria (i.e., the generic notice required in claims for increase).  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in February 2009, June 2013, and April 2014.  The Board finds that the reports of these VA examinations contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of the disabilities at issue to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The relevant development requested in the Board's March 2014 remand (i.e., securing complete copies of VA treatment records and affording the Veteran a new peripheral nerves examination) was completed; there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran's diabetic neuropathy with CTS of the RUE and the LUE has been rated under Code 8515 (for median nerve paralysis), which sets forth the following criteria.  For the major (dominant) extremity: a 10 percent rating is warranted for mild incomplete paralysis; a 30 percent rating is warranted for moderate incomplete paralysis; a 50 percent rating is warranted for severe incomplete paralysis; and a 70 percent rating is warranted for complete paralysis, where the hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand (ape hand), pronation is incomplete and defective, there is absence of flexion of the index finger and feeble flexion of the middle finger, there is an inability to make a fist, the index and middle fingers remain extended, there is an inability to flex the distal phalanx of the thumb, there is defective opposition and abduction of the thumb at right angles to the palm, flexion of the wrist is weakened, and there is pain with trophic disturbances.  For the minor (non-dominant) extremity: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for severe incomplete paralysis; and a 60 percent rating is warranted for complete paralysis, with the same symptoms as outlined above for complete paralysis of the major extremity.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8515.

The Veteran's RLE and the LLE diabetic neuropathy has been rated under Code 8520 (for sciatic nerve paralysis), which sets forth the following criteria.  A 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran filed the instant claims for increased ratings in March 2008.  Therefore, for purposes of this appeal, the evaluation period for each disability begins in March 2007 (i.e., one year prior to the date of claims).

The evidence of record documents that the Veteran's right upper extremity is the dominant one; VA clinical records throughout reflect ongoing treatment for diabetic peripheral neuropathy of both upper and both lower extremities.  These records do not specifically refer to median nerve paralysis (in either upper extremity) or sciatic nerve paralysis (in either lower extremity).

A January 15, 2008 statement by a private treatment provider notes that the Veteran had developed periodic limb movement disorder and that he was having frequent leg twitches at night which seemed to be interfering with his sleep continuity.

On February 2009 VA neurological disorders examination, the Veteran complained of ongoing numbness and tingling (but no pain) in his hands and feet.  He reported some difficulty with fine motor function of the hands (such as buttoning buttons and opening jars) and that he dropped things at times.  He also reported that his balance was bad at times and that he had fallen one or two times.  He further reported that, when lying down, he had some strange sensations in his legs and a lot of moving and kicking of his legs at night.  Based on neurological testing conducted in connection with the current examination, the examiner opined that the Veteran's diabetic polyneuropathy was moderately severe in the upper extremities (along with probable very mild CTS bilaterally) and was mild in the lower extremities (along with symptoms of restless leg syndrome).

On his October 2009 VA Form 9, the Veteran asserted that it was more difficult for him to grip certain objects and that he was bothered by his restless leg syndrome at night.

On June 2013 VA diabetic peripheral neuropathy examination, the Veteran reported mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both upper and both lower extremities.  He denied having any symptoms that were more than mild in degree.  Based on neurological testing conducted at the current examination, the examiner opined that the Veteran's diabetic peripheral neuropathy was manifested by mild incomplete paralysis in both upper extremities and mild incomplete paralysis in both lower extremities.  The examiner also opined that the Veteran's diabetic peripheral neuropathy impacted on his ability to work, in that his numbness and pain in his feet and hands made driving long distances difficult.  The Veteran reported that he would be retiring in July 2013.  It was noted that he was able to walk one block, stand for 45 minutes, and lift 30 pounds, and that his sedentary functioning was not affected.

On April 2014 VA diabetic peripheral neuropathy examination, the Veteran reported mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both upper and both lower extremities.  He denied having any symptoms that were more than mild in degree.  Based on neurological testing conducted at the current examination, the examiner opined that the Veteran's diabetic peripheral neuropathy was manifested by mild incomplete paralysis in both upper extremities and mild incomplete paralysis in both lower extremities.  The examiner also opined that the Veteran's diabetic peripheral neuropathy impacted on his ability to work, in that he had difficulty with driving a truck due to pain and numbness in his feet and hands.  It was noted that he had to stop working due to the need for starting on insulin for diabetic control.

Throughout the current evaluation period, the Veteran's diabetic neuropathy with CTS of both the RUE (major upper extremity) and the LUE (minor upper extremity) has been manifested by no more than moderate incomplete paralysis of the median nerve, as evidenced by his complaints of pain, numbness, and tingling in both upper extremities as well as the findings on VA examinations in February 2009 (noting "moderately" severe symptoms bilaterally), June 2013 (noting mild symptoms bilaterally), and April 2014 (noting mild symptoms bilaterally).  Severe incomplete (or complete) paralysis of the median nerve of either the RUE or the LUE has not been shown at any time.  Accordingly, the Board finds that a rating in excess of 30 percent for diabetic neuropathy with CTS of the RUE and a rating in excess of 20 percent for diabetic neuropathy with CTS of the LUE is not warranted at any time during the evaluation period.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Prior to January 15, 2008, the Veteran's diabetic neuropathy of both the RLE and the LLE was manifested by incomplete paralysis of the sciatic nerve no more than mild in degree, as evidenced by his complaints of numbness and tingling (but no pain) in both lower extremities as well as the treatment reports of record.  From January 15, 2008 (the date of a private provider's statement which first notes lower extremity neurological functional impairment), his diabetic neuropathy of both the RLE and the LLE has been manifested by no more than moderate sciatic nerve incomplete paralysis, as evidenced by his complaints of pain, numbness, and tingling in both lower extremities and findings on VA examinations in February 2009 (of mild symptoms bilaterally), June 2013 (of mild symptoms bilaterally), and April 2014 (of mild symptoms bilaterally).  Moderately severe or severe incomplete paralysis or complete sciatic nerve paralysis has not been shown at any time for either the RLE or the LLE (as the evidence notes complaints of tingling, balance problems, and rare falling, but no symptoms of greater severity).  Accordingly, the Board finds that ratings in excess of 10 percent (prior to January 15, 2008) and/or in excess of 20 percent (from January 15, 2008) for diabetic neuropathy of the RLE and LLE are not warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of the claims to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of median nerve and sciatic nerve disability, but such greater degrees of median nerve and sciatic nerve disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disabilities shown (e.g., difficulty with gripping, twisting, or fine motor - such as buttoning - hand movements with occasional dropping of things for the upper extremities, and difficulty with balance, a couple of falls, and difficulty driving for prolonged distances for the lower extremities) and therefore are not inadequate, and referral of these matters for consideration of an extraschedular rating is not warranted.

The Board notes that evidence regarding the effect of the Veteran's service-connected diabetic neuropathy with CTS of the RUE and the LUE and his service-connected diabetic neuropathy of the RLE and the LLE on employment is still being developed in connection with the Veteran's TDIU claim.  However, as noted above, impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Thun at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular criteria adequately contemplate his level of disability, referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claims for increased ratings for diabetic neuropathy with CTS of the RUE and LUE and diabetic neuropathy of the RLE and LLE.  There is no doubt to be resolved in the Veteran's favor.


ORDER

The appeal seeking a rating in excess of 30 percent for diabetic neuropathy with CTS of the RUE is denied.

The appeal seeking a rating in excess of 20 percent for diabetic neuropathy with CTS of the LUE is denied.

The appeal seeking ratings for diabetic neuropathy of the RLE in excess of 10 percent (prior to January 15, 2008) and/or in excess of 20 percent (from January 15, 2008) is denied.

The appeal seeking ratings for diabetic neuropathy of the LLE in excess of 10 percent (prior to January 15, 2008) and in excess of 20 percent (from January 15, 2008) is denied.


REMAND

The Veteran contends that he is unable to maintain gainful employment due to his various service-connected disabilities, including those addressed in the decision above.  On June 2013 VA diabetic peripheral neuropathy examination, the examiner opined that the Veteran's diabetic peripheral neuropathy impacted on his ability to work, in that his numbness and pain in his feet and hands made driving long distances difficult; the Veteran also reported at that time that he would be retiring in July 2013 (having found continuing to work beyond difficult).  On April 2014 VA diabetic peripheral neuropathy examination, the examiner opined that the Veteran's diabetic peripheral neuropathy impacted on his ability to work, in that he had difficulty with driving a truck due to pain and numbness in his feet and hands; it was also noted that he had to stop working due to the need to start on insulin for control of diabetes.

In light of the above, a claim for a TDIU rating has been raised, partially in the context of the above-decided claims for increase, and must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Development will need to include VCAA-mandated notice with respect to such claim, providing the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to complete, and any further development needed with respect to all other factors for consideration.
The Veteran is advised that inasmuch as the AOJ has not yet adjudicated a claim for a TDIU, such matter is not before the Board, and will be before the Board only if he perfects an appeal with an AOJ decision that denies such claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the claim for a TDIU rating.  He should also be asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to authorize VA to contact his previous employers for additional information regarding his employment.

2.  The AOJ should arrange for all further development necessary, and adjudicate the claim for a TDIU rating.  The AOJ should advise the Veteran of the determination (and advise him of his appellate rights as to any negative determination).  If he perfects an appeal of a denial decision in this matter, it should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


